Nichols, J.
This action was by appellee against ap*547pellant before the Industrial Board praying compensation for injuries suffered by appellee while unloading coal from railroad cars to appellant’s producing bin by shoveling it out of the car into the bin. Appellant furnished appellee the tools to work with and paid appellee a price per ton for his services.
The question presented is whether appellee was an employe or an independent contractor. The substantial facts being undisputed, the case falls within the rule announced in the case of Muncie Foundry, etc., Co. v. Thompson (1919), 70, Ind. App. 157, 123 N. E. 196. See, also, Cinofsky v. Industrial Commission (1919), 290 Ill. 521, 125 N. E. 286. Upon the authority of Muncie Foundry, etc., Co. v. Thompson, supra, the judgment is affirmed.